67 F.3d 295
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James H. GREEN, Jr., Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UnitedStates Department of Labor, Respondent.
No. 94-2248.
United States Court of Appeals, Fourth Circuit.
Sept. 12, 1995.

James H. Green, Jr., petitioner pro se.
Christian P. Barber, Rodger Pitcairn, United States Department of Labor, Washington, DC, for respondent.
Before MURNAGHAN, HAMILTON and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Petitioner seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of a waiver of recovery of an overpayment of black lung benefits pursuant to 20 C.F.R. Sec. 725.542 (1993).  Our review of the record discloses that the Board's decision is based upon substantial evidence and is without reversible error.  Accordingly, we affirm on the reasoning of the Board.  Green v. Director, Office of Workers' Compensation Programs, No. 93-2294-BLA (Aug. 31, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.